Citation Nr: 1200245	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service connected back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran had active service from March 1972 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico. 

The Board notes that the now final February 2002 rating action denied service connection for a cognitive disorder; however, the Board has recharacterized the issue on appeal, as reflected on the title page, to comply with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In an April 2010 decision, the Board determined that new and material evidence had been received and reopened the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service connected back disorder.  The Board also remanded this issue for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the reopened issue of entitlement service connection for an acquired psychiatric disorder, to include as secondary to a service connected back disorder, was remanded for additional development by the Board in April 2010.  

Specifically, in the April 2010 Remand, the Board instructed the Veteran to be scheduled for a VA examination for an acquired psychiatric disorder.  Additionally, the Board instructed the RO to obtain treatment records from the VA Medical Center in San Juan, Puerto Rico, dated as early as 1986, to include any records from Dr. Cabrera and the Centralized Testing Unit.

While records from the VA Medical Center in San Juan, Puerto Rico, and Dr. Cabrera and the Centralized Testing Unit Veteran were obtained and associated with the claims file, the Veteran was not scheduled for a VA examination to address the etiology of his claimed acquired psychiatric disability.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, this issue needs to be remanded for an examination to be scheduled in order to comply with the April 2010 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the Veteran to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records shall be obtained and associated with the claims file.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect shall be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the etiology of any currently diagnosed acquired psychiatric disorder.  The claims file must be reviewed by the examiner and that review shall be indicated in the examination report.  When providing the requested opinions, the examiner should consider and address (i) the Veteran's competent and credible account of the onset of symptomatology and general symptoms, and (ii) his March 1986 and June 2007 VA psychological examinations.  The VA examiner shall specifically address and opine, as to the following: 

(a)  Diagnose any current acquired psychiatric disorder(s), to include an anxiety disorder, a cognitive disorder, a depressive disorder, a nervous disorder and a schizophrenic disorder. 

(b)  If any acquired psychiatric disorder(s) is diagnosed, specifically indicate whether any disorder (i) had its onset in-service, (ii) is related generally to the Veteran's period of active service, and/or (iii) is caused by or is aggravated (permanently worsened) by any service connected disability, to include the back disability. 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives by the RO/AMC, or the RO otherwise having jurisdiction of the claims file, another remand will likely result.  Stegall, 11 Vet. App. at 271.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He may submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This remand is to obtain additional information and comply with due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


